 

Exhibit 10.1

 



AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE

 

THIS AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE (this "Amendment") is
dated September 30, 2016, by and between HEALTHWAREHOUSE.COM, INC., a Delaware
corporation, HWAREH.COM, INC., a Delaware corporation, and HOCKS.COM, INC., an
Ohio corporation, jointly and severally (collectively, "Borrower"), and MELROSE
CAPITAL ADVISORS, LLC, an Ohio limited liability company (together with its
successors and assigns, "Lender").

 

WHEREAS, Borrower executed an Amended and Restated Promissory Note dated August
15, 2016, payable to the order of Lender in the principal amount of
$1,200,000.00 (together with all previous amendments or modifications thereto,
the "Note");

 

WHEREAS, Borrower and Lender desire to amend the Note as provided for below;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.       The Note is hereby amended as follows:

 

a.       Section 2 of the Note amended to extend the Maturity Date from
September 30, 2016 to October 14, 2016.

 

2.       Capitalized terms used and not otherwise defined herein will have the
meanings set forth in the Note.

 

3.       Borrower hereby certifies that: (a) all of its representations and
warranties in the Note are true and correct as of the date of this Amendment;
(b) no Event of Default or event which, with the passage of time or the giving
of notice or both, would constitute an Event of Default, exists under the Note;
and (c) this Amendment has been executed and delivered so that it constitutes
the legal, valid and binding obligation of the Borrower, enforceable in
accordance with its terms. Borrower confirms that the obligations under the Note
remain outstanding without defense, set off, counterclaim, discount or charge of
any kind as of the date of this Amendment.

 

4.       This Amendment is a continuation of the Note and shall not be construed
as a novation or extinguishment of the obligations arising under the Note as
originally issued, and the issuance of this Amendment shall not affect the
priority of any security interest granted in connection with the Note. The
execution of this Amendment shall not be deemed to be a waiver of any default or
Event of Default.

 

5.       Borrower hereby confirms that the collateral for the Note, including
but not limited to the following: (i) Security Agreement from
HEALTHWAREHOUSE.COM, INC., HWAREH.COM, INC. and HOCKS.COM, INC. dated March 28,
2013, covering all business assets, including but not limited to accounts,
inventory, equipment, deposit accounts and general intangibles and (ii) Deposit
Account Control Agreement dated October 22, 2015 between Borrower, Lender and
Cheviot Savings Bank with respect to Borrower's deposit accounts, as restated by
a Deposit Account Control Agreement dated July 8, 2016 between MainSource Bank,
successor in interest to Cheviot Savings Bank, Borrower and Lender, with respect
to Borrower's deposit accounts at MainSource Bank ((i) and (ii), collectively,
the "Collateral"), shall continue unimpaired and in full force and effect.

 

6.       Borrower hereby releases and/or forever discharges Lender, including
its members, managers, employees, agents, attorneys, officers, directors,
representatives and affiliates (collectively "Lender Parties"), from any and all
claims, demands, actions, causes of action, liabilities, losses or costs,
whether known or unknown, which they have, may have, claim to have or allege to
have against Lender Parties as of the date this Amendment is executed, which
relate to the Note, as amended, or the terms of the Note, as amended, or any
instrument related to the Note executed prior to the date this Amendment is
executed, including the Loan Documents, and/or any other actions taken or not
taken by the Lender Parties in connection with the obligations under the Loan
Documents prior to the date this Amendment is executed.

 



 

 

 

7.       This Amendment may be signed in any number of counterpart copies and by
the parties hereto on separate counterparts, but all such copies shall
constitute one and the same instrument.

 

8.       Each party to this Amendment agrees that the terms and conditions of
this Amendment are the result of arms-length negotiations between the parties
and that this Amendment shall not be construed in favor of or against any party
by reason of the extent to which any party, or its counsel, participated in the
drafting of this Amendment.

 

9.       This Amendment will be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns.

 

10.       Except as expressly modified hereby, the Note remains unaltered and in
full force and effect. This Amendment shall be considered an integral part of
the Note, and all references to the Note in the Note itself or any other Loan
Documents shall, on and after the date of this Amendment, be deemed to be
references to the Note as amended by this Amendment. Borrower acknowledges that
Lender has made no oral representations to Borrower with respect to the Note and
this Amendment thereto and that all prior understandings between the parties are
merged into the Note as amended by this Amendment.

 

11.       WAIVER OF JURY TRIAL. BORROWER HEREBY WAIVES THE RIGHT TO TRIAL BY
JURY OF ANY MATTERS ARISING OUT OF THIS AMENDMENT, THE NOTE AND THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

12.       CONFESSION OF JUDGMENT. Borrower authorizes any attorney to appear in
any court of record in or of the State of Ohio, after the Note becomes due and
payable, whether by its terms or upon default, to waive service of process and
enter judgment by confession against Borrower in favor of Lender or any holder
hereof for the outstanding principal of and accrued but unpaid interest on the
Note, plus all costs of collection, including, without limitation, court costs
and reasonable attorney's fees, and thereby to waive and release all errors in
the proceedings and judgment, and all rights of appeal from such judgment and
stay of execution. Stay of execution and all exemptions are hereby waived.
Borrower also agrees that the attorney acting for Borrower as set forth in this
paragraph may be compensated by Lender for such services, and Borrower waives
any conflict of interest caused by such representation and compensation
arrangement. If an obligation is referred to an attorney for collection, and the
payment is obtained without the entry of a judgment, the obligors will pay to
Lender its attorneys' fees.

 

 

 

[EXECUTION PAGE FOLLOWS]

  

 

 



 

 

WARNING - BY SIGNING THIS PAPER, YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME, A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT
OR ANY OTHER CAUSE.

 

 

HEALTHWAREHOUSE.COM, INC.         By: /s/ Jeffrey T. Holtmeier   Name: Jeffrey
T. Holtmeier   Title: Chairman               HWAREH.COM, INC.         By: /s/
Jeffrey T. Holtmeier   Name: Jeffrey T. Holtmeier   Title: Chairman            
  HOCKS.COM, INC.         By: /s/ Jeffrey T. Holtmeier   Name: Jeffrey T.
Holtmeier   Title: Chairman               MELROSE CAPITAL ADVISORS, LLC        
By: /s/ Timothy E. Reilly   Name: Timothy E. Reilly   Title: Managing Member  

 

 

 



 